DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 03/16/2022. Claims 1-5, 7-16 and 22-25 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Brian D. Fisher, reg. no. 73,616, on 03/16/2022. 
IN THE CLAIMS
Please amend the claims as follows: 
1. (Currently Amended) An apparatus, comprising: 
circuitry, wherein the circuitry is configured to 
distribute an area-specific system information update, wherein the area-specific system information update includes a system information table configured to be associated with the area-specific system,
wherein the circuitry for distributing the area-specific system information update is further configured to
transmit a system information change notification and a system information table update corresponding to delta signaling, wherein both the system information change notification and the updated table are carried in a paging message, wherein delta signaling is only system information that has actually changed being included in the system information change notification and only an updated portion of the system information table being included in the system information table update,
determine if one of the cells in a system information area has changed the system information configurations, and
in response to the system information configuration being changed, perform one or more of sending a notification to UEs in a paging message and notifying other cells in the system information area to send the notification in their paging messages as well. 
6. (Canceled)
22. (Currently Amended) A method, comprising:
determining if one of the cells in a system information area has changed the system information configurations;
in response to the system information configuration being changed, sending a notification to UEs in a paging message, wherein the notification is associated with an area-specific system information update comprising a system information table configured to be associated with the area-specific system; and 
notifying other cells in the system information area to send the notification in their paging messages as well,
wherein sending the notification associated with the area-specific system information update includes
transmitting a system information change notification and a system information table update corresponding to delta signaling, wherein both the system information change notification and the updated table are carried in a paging message, wherein delta signaling is only system information that has actually changed being included in the system information change notification and only an updated portion of the system information table being included in the system information table update.
23. (Currently Amended) A method, comprising: 
transmitting one or more of a system information change notification and a system information update to an anchor cell;
sending, by the anchor cell, a paging message corresponding to delta signaling, wherein the paging message includes both the the system information table update
in response to  not being able to 
sending, by each cell that received the system information change notification, a paging message containing the system information change notification and the system information table update to user equipment controlled by the respective cells;
determining if one of the cells in a system information area has changed the system information configurations; and
in response to the system information configuration being changed, perform one or more of sending a notification to UEs in a paging message and notifying other cells in the system information area to send the notification in their paging messages as well.

Allowable Subject Matter
Claims 1-5, 7-16, 22-25 are allowed.
Regarding to claim 1, 22 and 23, the best prior art found during the prosecution of the application, Kim et al Patent Application No. :( US 2019/0230625 A1) hereinafter referred as Kim, in view of Samsung, 3GPP TSG-RAN WG2 Meeting #96 R2-168086 Reno, Nevada, 14-18 November 2016. Comparison of index based approaches hereinafter referred as Samsung. Kim teaches  A paging message is transmitted over all cells belonging to the same tracking area. If the UE moves from one TA to another TA, the UE will send a tracking area update (TAU) message to the network to update its location. The NG-RAN may include at least one gNB, and a plurality of UEs may be present in one cell. The gNB provides the UE with end points of the control plane and the user plane. The gNB  is generally a fixed station that communicates with the UE and may be referred to as another terminology, such as a base station (BS), a base transceiver system (BTS), an access point. Samsung teaches the group of cells Cell#1, Cell#2 and Cell#3 have the same set Alberth  and  Bonner fail to teach the mobile telecommunication system. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the transmitting a system information change notification and a system information table update corresponding to delta signaling, wherein both the system information change notification and the updated table are carried in a paging message, wherein delta signaling is only system information that has actually changed being included in the system information change notification and only an updated portion of the system information table being included in the system information table update, determining  if one of the cells in a system information area has changed the system information configurations, and in response to the system information configuration being changed, perform one or more of sending a notification to UEs in a paging message and notifying other cells in the system information area to send the notification in their paging messages as well. The claims 1, 22 and 23 as a whole and further defined by the latest amendments filed on 13/16/2022. Therefore, claims 1, 22 and 23 are held allowable

Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642